MEMORANDUM **
Donald Wells appeals pro se the judgment in favor of defendants in his trademark action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1139-40 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment to defendants because Wells failed to show that the phrase “formerly Whex’” would likely confuse consumers as to the origin of defendant Stout’s product, see id. at 1140, and because Wells acted in bad faith when he attempted to register ‘WHEX” as a trademark, see Levi Strauss & Co. v. Shilon, 121 F.3d 1309, 1313 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.